Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 30, 2016

                                        No. 04-15-00736-CV

                                     THE CITY OF LAREDO,
                                           Appellant

                                                 v.

    NORTHTOWN DEVELOPMENT, INC. and Gateway Centennial Development, Co.,
                            Appellees

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2014-CV-7001705-D2
                           Honorable Monica Z. Notzon, Judge Presiding


                                           ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

           The panel has considered appellee's motion for rehearing, and the motion is DENIED.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court